Citation Nr: 0431537	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as a result of exposure to herbicide agents.

2.  Entitlement to service connection for organic brain 
syndrome.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by RO in 
Columbia, South Carolina which denied the veteran's claims 
for service connection for diabetes mellitus, organic brain 
syndrome, and hypertension, as well as denying the veteran's 
claim for a total disability rating due to individual 
unemployability (TDIU).  The veteran perfected a timely 
appeal of these issues.

The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge in October 2004.  A transcript of 
the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's appeal have been 
accomplished.  

2.  The veteran's service in the waters offshore Vietnam 
included no duty in or visitation to the Republic of Vietnam.

3.  There is no evidence that the veteran was exposed to 
Agent Orange or other herbicide agents during service.

4.  There is no competent evidence medically relating the 
veteran's diabetes mellitus to the veteran's period of active 
service.

5.  There is no competent evidence medically relating the 
veteran's organic brain syndrome to his period of active 
service.  

6.  There is no competent evidence medically relating the 
veteran's hypertension to his period of active service, or 
within one year thereafter.  

7.  Service medical records show no treatment for diabetes 
mellitus, organic brain syndrome, or hypertension.

8.  The veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, claimed as due to exposure to herbicide agents 
during service, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004). 

2.  The criteria for service connection for organic brain 
syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  

3.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).  

4.  The criteria for a total rating based on unemployability 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence of record fails to demonstrate any diagnosis, 
complaint or abnormal finding pertaining to diabetes, 
psychiatric disorder, or hypertension during the veteran's 
active military service.

Treatment notes from Dr. I. Shah for the period from February 
1996 to April 2002 indicate that the veteran was diagnosed 
with hypertension and diabetes mellitus in February 1996.  An 
August 2000 computed tomography (CT) of the veteran's brain 
revealed moderate brain atrophy with basal ganglia 
calcifications.  Evidence of a lacunar infarct was noted.  
The examiner opined that the changes in the veteran's brain 
were likely due to a previous lacunar infarct.

Records of treatment by Dr. R. Ringel indicate that the 
veteran underwent nerve conduction studies in September 2000.  
This testing revealed peripheral neuropathy.  Dr. Ringel 
indicated that there was no evidence of stroke, significant 
memory loss, or other focal neurologic signs.

A November 2001 report from the veteran's private physician 
indicates that the veteran had a history of long standing 
hypertension, diabetes mellitus, and moderate brain atrophy 
with forgetfulness and confusion.  The diagnoses were 
hypertension, diabetes mellitus, organic brain syndrome, and 
degenerative arthritis.  The physician opined that the 
veteran was unable to follow a substantially gainful 
occupation.

At his October 2004 hearing before the undersigned, the 
veteran and his wife testified that the veteran was diagnosed 
with diabetes in the early 1980s.  The veteran indicated that 
he had served aboard an aircraft carrier off the coast of 
Vietnam, and that the planes on that carrier flew 
reconnaissance missions.  He denied having shore leave in 
Vietnam, stating that he never set foot into the country.  
His wife argued that he had been exposed to Agent Orange due 
to his duty offshore.  With regard to the issue of organic 
brain syndrome, the veteran stated that he had trouble with 
his memory, and that his problems had started in 2000.  His 
wife stated her belief that it was related to the veteran's 
diabetes.  The veteran testified that his hypertension 
started during the late 1970s or early 1980s.  His wife 
stated that when she met the veteran, he was on medication 
for the hypertension and diabetes.  The veteran stated that 
he was in receipt of Social Security Administration benefits, 
and that the benefits had been awarded based upon the 
veteran's organic brain syndrome.  

II.  Veterans Claims Assistance Act of 2000 

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 

The Board notes that a substantially complete claim was 
received in November 2001.  In response to the veteran's 
claim, the RO provided a January 2002 letter apprising him of 
his rights in the VA claims process.  The veteran's claim was 
initially adjudicated in January 2003.    

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also noted 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the AOJ did not err in 
failing to comply with the timing requirements of the notice.  
However, the Court did note that in such cases, the veteran 
would still be entitled to "VCAA content-complying notice 
and proper subsequent VA process."  Pelegrini, slip. op. at 
10-11.

By letter dated in June 2003, the RO apprised the veteran of 
the VCAA and invited him to submit or identify evidence 
pertaining to his claims.  That letter informed him of the 
evidence required to substantiate his claims and that he 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  In response, the veteran indicated in a July 
2003 statement that the evidence requested had already been 
submitted and should be in his file.  

The Board also observes that the veteran was further informed 
of evidence necessary to substantiate his claim via the May 
2003 statement of the case.  Therefore, the Board is 
satisfied that the RO has complied with the notice 
requirements of the VCAA and the implementing regulations.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for service connection and 
TDIU.  

III.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  Service connection requires findings as 
to the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309  (1993).  

Service connection may presumed, for certain chronic 
diseases, to include hypertension, which are manifested to a 
compensable degree (10 percent for hypertension) within a 
prescribed period after discharge from service (one year for 
hypertension), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be presumed for certain diseases, 
including diabetes mellitus, which are manifested to a 
compensable degree (10 percent for diabetes mellitus) after 
service, if the veteran had active military, naval, or air 
service, in the Republic of Vietnam, or in the waters 
offshore and other locations if this service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2004).  
This service must also have occurred during the period 
beginning on January 9, 1962, and ending on May 7, 1975.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

A.  Diabetes Mellitus

The veteran contends that he was exposed to herbicide agents 
due to his service on a navy ship stationed in the waters 
offshore of the Republic of Vietnam during the Vietnam era.

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975, in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

The veteran's service personnel records indicate that he 
served on the USS Hornet off the shores of Vietnam.  However, 
the evidence of record does not show that the veteran had 
actual duty in or that he visited the Republic of Vietnam at 
any time during service.  In fact, the veteran testified at 
his hearing that he did not enter Vietnam at any time during 
his service aboard the USS Hornet.  

Given the evidence of record, the veteran is not presumed to 
have exposure to herbicides despite his service in the 
offshore waters of Vietnam because he did not enter the 
country during this period of time.  Accordingly, to 
establish exposure to herbicides during service, the veteran 
must provide evidence of such exposure.  The record contains 
no evidence indicating that the veteran was exposed to Agent 
Orange or other herbicides during service.  While his wife 
testified at the hearing that it is her belief that the 
veteran was exposed to Agent Orange while on the USS Hornet 
during service, there is no evidence to support this 
contention.  As a result, there is no evidence that the 
veteran was exposed to herbicide agents during service, and 
therefore, he is not entitled to the presumption of service 
connection for diabetes mellitus due to exposure to 
herbicides during active service in Vietnam.  

With regard to whether the evidence establishes a direct 
connection between the veteran's development of diabetes 
mellitus and his period of active service, the Board notes 
that there is no competent evidence of a relationship between 
the veteran's current diagnosis of diabetes mellitus, and his 
period of active service.   

The Board has considered the veteran's and his wife's 
assertions that his current diabetes mellitus is due to his 
period of active service, and exposure to herbicides therein.  
While the Board does not doubt the sincerity of their belief 
that his current diabetes mellitus is related to his service, 
as laypersons without the appropriate medical training and 
expertise, the veteran and his wife simply are not competent 
to provide a probative opinion on a medical matter, such as 
the medical relationship, if any, between a specific 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Given the absence of 
a medical nexus in the record, the veteran's claim for 
service connection for diabetes mellitus must be denied.

Under these circumstances, the Board finds that the claim for 
service connection for diabetes mellitus must be denied.  As 
the competent evidence simply does not support the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Organic Brain Syndrome

On review of the evidence of record, the Board concludes that 
service connection for organic brain syndrome is not 
warranted.  While the veteran has a current diagnosis of 
organic brain syndrome, the Board notes that there is no 
medical evidence suggesting that the disorder was present in 
service, nor is there any competent evidence of a medical 
nexus between this disorder and the veteran's military 
service.  In fact, the first diagnosis of organic brain 
syndrome to August 2000, many years after service. 

The Board has considered the veteran's and his wife's 
assertions that his current organic brain syndrome is due to 
his period of active service.  While the Board does not doubt 
the sincerity of their belief that his current organic brain 
syndrome is related to his service, as laypersons without the 
appropriate medical training and expertise, the veteran and 
his wife simply are not competent to provide a probative 
opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Given the absence of a 
medical nexus in the record, the veteran's claim for service 
connection for organic brain syndrome must be denied.

Under these circumstances, the Board finds that the claim for 
service connection for organic brain syndrome must be denied.  
As the competent evidence simply does not support the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



C..  Hypertension

On review of the evidence of record, the Board concludes that 
service connection for hypertension is not warranted.  Again, 
although the veteran has a current diagnosis of hypertension, 
the Board notes that there is no competent evidence 
suggesting that the disorder was present in service or within 
a year of discharge, nor is there any medical evidence of a 
nexus between this disorder and the veteran's military 
service.  In fact, the first diagnosis of hypertension dates 
to February 1996, many years after the veteran's military 
service. 

The Board has considered the veteran's and his wife's 
assertions that his current hypertension is due to his period 
of active service.  While the Board does not doubt the 
sincerity of their belief that his current hypertension is 
related to his service, as laypersons without the appropriate 
medical training and expertise, the veteran and his wife 
simply are not competent to provide a probative opinion on a 
medical matter, such as the medical relationship, if any, 
between a specific disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Given the absence of a medical nexus in the record, the 
veteran's claim for service connection for hypertension must 
be denied.

Under these circumstances, the Board finds that the claim for 
service connection for hypertension must be denied.  As the 
competent evidence simply does not support the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

D.  Total Rating Based on Unemployability

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The veteran is not service-connected for any disability.  
Consequently, a total disability rating due to individual 
unemployability is not warranted as there is no service-
connected disability on which to base a finding of 
unemployability.


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicide agents is denied.

Entitlement to service connection for organic brain syndrome 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a total disability rating due to individual 
unemployability is denied.



	                        
____________________________________________
	G. STROMMEN
	Acting Veterans Law Judge 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



